 In the MatterOf FEDERAL SHIPBUILDING AND DRYDOCK COMPANYandMARINE DRAFTSMEN'SASSOCIATION AT FEDERAL SHIPBUILDING ANDDRYDOCK COMPANY,AFFILIATED WITH THE NATIONAL COUNCIL OFMARINE DRAFTSMEN, INC.Case No. 2-R-1.399.Decided March 20, 1944Mr. L. L. Lewis,of Pittsburgh, Pa., andMr. J. H. Love,of Kearny,N. J., for the Company.Boudin, Cohen, and Glickstein,byMr. Sidney Elliott Cohen,andMr. Anthony Zeller,both of New York City, for the Union.Mr. Max M. Goldman,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Marine Draftsmen's Association atFederal Shipbuilding and Drydock Company, affiliated with the Na-tional Council of Marine Draftsmen, Inc., herein called the Union,alleging that a question affecting commerce had arisen concerningthe representation of employees of Federal Shipbuilding and DrydockCompany, Kearny, New Jersey, herein called the Company, the Na-tional Labor Relations Board provided for an appropriate hearingupon due notice before John J. Cuneo, Trial Examiner. Said hear-ing was held at Jersey City, New Jersey, on January 13, 1944.TheCompany and the Union appeared and participated.All partieswere afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.The Trial Examiner's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.All parties were affordedan opportunity to file briefs with the Board.The Board has consid-ered the Union's request for oral argument and it is hereby denied.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYFederal Shipbuilding and Drydock Company, aNew Jersey cor-poration maintaining its principal place of business at Kearny, New55 N. L.R. B., No. 111.620 FEDERAL SHIPBUILDING AND DRYDOCK COMPANY621Jersey, is engaged in the construction of naval and merchant ships.It also maintains offices, plants, and warehouses in other parts of NewJersey.In the manufacture of its products the principal materialsused are steel plates, boilers, turbines, and generators.In 1943 theCompany's purchases of these materials exceeded $1,000,000 in value,approximately 70 percent of which was shipped to it from pointsoutside the State of New Jersey.During the same period, its finishedproducts exceeded $1,000,000 in value, approximately 90 percent ofwhich was shipped by it to points outside the State of New Jersey.Almost all of the Company's production facilities are devoted to thewar effort.The Company admits that it is engagedin commercewithin themeaning ofthe National Labor Relations Act.II.TIIE ORGANIZATIONINVOLVEDMarine Draftsmen's Association at Federal Shipbuilding and Dry-dock Company, affiliated with the National Council of Marine Drafts-men, Inc., is a labor organization admitting to membership employeesof the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union asthe exclusive bargaining representative of its draftsmen and draftingroom technicians until it has been certified by the Board in an ap-propriate unit.A statement of the Regional Director, introduced into evidence atthe hearing, indicates that the Union represents a substantial numberof employees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IN.THE APPROPRIATE UNITThe parties are generally agreed that the Company's draftsmen anddrafting room technicians, excluding clerical and supervisory em-ployees, constitute an appropriate unit.They are in disagreement,however, concerning chargemen and checkers. The Company contendsthat these classifications of employees should be excluded from theunit, and the Union urges that they be included.'The Regional Director reported that the Union submitted 125 application cards, whichbore apparently genuine original signatures;that the names of all persons appearing onthe cards were listed on the Company's pay roll of December 18, 1943, which contained thenames of 174 employees in the appropriate unit; and that the cards were dated as tollows3 in 1939, 12 in 1940, 14 in 1941,29 in 1942, 65 in 1943,and 2 were undated 622DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe chargemen supervise and are responsible for the preparationand development of detailed working drawings or designs for shipsand their machinery installations.Each has complete technical super-vision of the draftsmen and drafting room technicians in his section.Their functions, among others, are to assign work to the draftsmen,to advise and assist the draftsmen in their work, and to criticize andpass upon the completed drawings. In addition, they are authorized tomake recommendations regarding promotions, transfers, and dis-charges of draftsmen and drafting room technicians, and they arecharged with the duty of enforcing certain of the Company's rules.Like their immediate superior, the assistant chief draftsman, they arepaid on a salary basis, while their subordinates are paid oil' an hourlybasis.From these facts it is apparent that chargemen are super-visory employees.The Union contends that the history of collective bargaining in theindustry and with the Company reveals that chargemen have beentraditionally included as part of a unit of draftsmen and draftingroom technicians.Consequently, it argues, chargemen should be in-cluded in the appropriate unit.While there is evidence that the Com-pany dealt with the Union as the representative of its members amongthe Company's employees, chargemen included, these dealings wereoriginally commenced as recently as 1938.Documentary evidence, inthe form of written contracts, was introduced in evidence by the Unionfor the purpose of proving the alleged traditional practice of includ-ing chargemen in draftmen's units in the shipbuilding industry.Theoldest contract, however, is dated September 1, 1942.Moreover, thereis no specific evidence that chargemen engaged by other employers inthe industry possess supervisory authority.We shall exclude theCompany's chargemen from the unit .2The principal duties of the checkers consist of examining com-pleted plans prepared by the draftsmen and drafting room technicians.They perform no supervisory functions, although they occasionallyassume the chargemen's duties in their absence.They are hourly paidlike the draftsmen and drafting room technicians, and have the samegeneral working conditions as these employees.We find that they, donot fall within our customary definition of supervisory employees,and that they have interests similar to those of the draftsmen anddrafting room technicians.Accordingly,we shall include thecheckers.We find that all the Company's draftsmen and drafting room tech-nicians, including checkers, but excluding clerical employees, charge-2See]latter of The Maryland Drydock Company,49 NL. R B 733; CfMatter of W. F.HallPrinting Company.51N L R B 640,and cases cited therein;Matter of ProwimityManufacturing Company,54 N L. R. B 1179 FEDERAL SHIPBUILDING AND DRYDOCK COMPANY623men, and all other supervisory employees with authority to hire, pro-mote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Federal Ship-building and Drydock Company Kearny, New Jersey, an election bysecret ballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Second Region, act-ing in this matter as agent for the National Labor Relations Board,and subject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls, butexcluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection, to determine whether or not they desire to be represented byMarine Draftsmen's Association at Federal Shipbuilding and Dry-dock Company, affiliated with the National Council of Marine Drafts-men, Inc., for the purposes of collective bargaining.[Seeinfra,55N. L. R. B. 1438 for Supplemental Decision andAmendment to Decision and Direction of Election.]